                Case 16-11501-CSS               Doc 2350         Filed 10/21/20          Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

MAXUS ENERGY CORPORATION et al.,                                  Case No. 16-11501 (CSS)

         Debtors.1                                                Jointly Administered


       POST-CONFIRMATION QUARTERLY SUMMARY REPORT OF THE
    LIQUIDATING TRUST FOR THE QUARTER ENDING SEPTEMBER 30, 2020

Dated: October 21, 2020                                                Respectfully submitted,

                                                                       FARNAN LLP

                                                                       /s/ Michael J. Farnan
                                                                       Brian E. Farnan (Bar No. 4098)
                                                                       Michael J. Farnan (Bar No. 5165)
                                                                       919 North Market Street, 12th Floor
                                                                       Wilmington, DE 19801
                                                                       (302) 777-0300
                                                                       (302) 777-0301
                                                                       bfarnan@farnanlaw.com
                                                                       mfarnan@farnanlaw.com

                                                                       J. Christopher Shore (admitted pro hac vice)
                                                                       Thomas MacWright (admitted pro hac vice)
                                                                       WHITE & CASE LLP
                                                                       1155 Avenue of the Americas
                                                                       New York, NY 10036-2787
                                                                       (212) 819-8200
                                                                       cshore@whitecase.com
                                                                       tmacwright@whitecase.com

                                                                       Attorneys for the Liquidating Trust




1   The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International Energy
    Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The address of each of
    the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.


                                                           1
                                Case 16-11501-CSS                      Doc 2350               Filed 10/21/20              Page 2 of 4


                                                   OFFICE OF THE UNITED STATES TRUSTEE. REGION 3
                                                   POST-CONFIRMATION QUARTERLY SUMMARY REPORT

             This Amended Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.

Debtor's Name: Maxus Energy Corporation, et       al.       Bank: Banc of California

Bankruptcy Number: Case No. 16-11501         (CSS)         Account Number: 2030153748,2030153799

Date of Confirmation: July 14,20'17
                                                           Account Type: checking
Reporting Period (month/year): July-September 2020

             Beginning Cash     Balance:                                  $9,850,061.81

All receipts received by the debtor:

             Cash    Sales:                                                           $0.00

             Collection of Accounts    Receivable/Deposits:                    $9,407.92

             Release ofdebtor restricted   cash:                                      $0.00

             Proceeds from Litigation (settlement or    otheruise):                   $0.00

             Sale of Debtor's   Assets:                                               $0.00

             Capital lnfusion pursuant to the   Plan:                        ($50,000.00)

             lnteresUDividend      lncome:                                          $789.09

             Total ofcash   received:                                        ($39,802.99)

Total ofcash   available:                                                                                          $9,810,258.82

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

             Disbursements made under the plan, excluding the administrative
                        claims of bankruptcy professionals:                                             $0.00

             Disbursements made pursuant to the administrative claims of
                        bankruptcy professionals:                                                 $714,883.02

             All other disbursements made in the ordinary   course:                               $330,926.06

             Total   Disbursements                                                                                 $'1,045'809.08

Ending Cash    Balance                                                                                             $8,764,449.74


Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.



Date          1A11912020                     J.                 individually, but         as Liquidating Trustee for Maxus Energy Corp., et al.

Debtor: Maxus Energy Corporation, et al.

Case Number: Case No. 16-11501 (CSS)




ln re Maxus Energy Corp., et al.                                                                                            Post-Confirmation Quarterly Report - 3Q 2020
                        Case 16-11501-CSS                       Doc 2350                     Filed 10/21/20      Page 3 of 4


                                                                                                       .,$Bu20r:,lirti   :),t'
                                   .,,:   l',   ,,,,,,l   .t'


                                   A$SETS.::
Cash (Unrestricted)                                                                                           $7,511,673
Cash (Restricted)                                                                                              $1,252,777
Accounts Receivable (Net)                                                                                     Unliquidated
lnventory
Notes Receivable
Prepaid Expenses                                                                                              Unliquidated
Other Assets (Attach List)                                                                       Continqent Unliquidated
Total Current Assets                                                                                          $8,764,450
Propertv,   itrnt a Equipment
Real Property & lmprovements
Machinery & Equipment
Furniture, fixtures & Office Equipment
Vehicles
Leasehold lmprovements
Less: Accumulated Depreciation/Depletion
Total Property, Plant & Equipment
Due from Affiliates & lnsiders
Other (Attach List)                                                                                              $177,844
TotalAssets                                                                                                   $8,942,293
Etaa=iitiei'xbi $u: .ieci tu oom;romti;'rr*eipeiiiion             Li   i   u i ti   tiei t
Accounts Payable                                                                                              $1.184,284
Taxes Payable
Exit Financing Facility Payable                                                                                  $192,000
Professional Fees
Secured Debt
Due to Affiliates & lnsiders
Other (Attach List)
Total Postpetition Liabilities                                                                                $1,376,284
Lianilitlei Subiect to Compromise (Pre-petition Liabilities)
Secured Debt - Per Plan
Priority Debt - Per Plan
Unsecured Debt - Per Plan
Other (Attach List) - Per Plan
Total Pre-petition Liabilities                                                                                               $o
Total Liabilities                                                                                             $1,376,284


Trust- Corpus
Retained Earnings (Defi cit)                                                                                  $7,566,009
Total Equity (Deficit)                                                                                        $7,566,009
Total Liabilities & Owners'Equity                                                                             $8,942,293




ln re Maxus Energy Corp., et al.                                                                    Post-Confirmation Quarterly Report - 3Q 2020
                 Case 16-11501-CSS   Doc 2350   Filed 10/21/20   Page 4 of 4




                                      Annex A

      Assets
Preference Settleme
